Citation Nr: 1528617	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-30 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to special monthly compensation (SMC) for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1973 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking SMC for aid and attendance.  The key issue in connection with the Veteran's claim for SMC for aid and attendance is whether his need for aid and attendance is "as a result of service connected disabilities."  See 38 U.S.C.A. § 1114(l) (2014); 38 C.F.R. §§ 3.550, 3.552 (2014).  

Service connection is in effect for major depressive disorder, evaluated as 100 percent disabling; right major carpal tunnel syndrome, evaluated as 50 percent disabling; left carpal tunnel syndrome, evaluated as 40 percent disabling; and thoracic compression fracture, T9, evaluated as 10 percent disabling.  The combined evaluation is 100 percent.  Also of note, receipt of SMC on the basis of being housebound is already in effect.  See February 1998 & September 2012 Rating Decisions.

In April 2012 a VA physician wrote that the Veteran frequently had to wear a back brace and could feed himself and attend to the wants of nature unassisted.   However, the physician also wrote that the Veteran needed help with self-care.  The Veteran was not blind, incapacitated, bedridden or a patient in a nursing home, and had chronic neck and back pain with multiple failed surgeries.  Housekeeping was difficult due to pain, and the Veteran needed help with washing, cleaning, vacuuming, making the bed, and cooking.  The Veteran had a VA examination in August 2012.  The examiner opined that he could perform all functions of self-care and that there were not body parts or systems that affected his ability to protect himself from the daily environment.  The Veteran was able to walk within the home with the aid of a cane.

A private physician wrote in November 2013 that the Veteran is a significant danger to himself and others because of the high dose of narcotics prescribed to control pain from service-connected disabilities.  This was on a daily basis and pertained to usual daily activities.  The physician felt that the Veteran needed an aid and attendant to assist in his day-to-day activities.   

Since the record shows that there may have been a worsening of the impact of his service-connected disabilities on the Veteran's ability to perform activities of daily living, the Board finds that a new examination is required before a final decision on the merits may be made.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his disability.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

VA treatment records to July 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from July 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from July 2013 to the present.

2.  Thereafter, schedule the Veteran for a VA examination to determine whether his service-connected disabilities are of such nature/gravity as to entitle him to SMC based on the need for aid and attendance.  All pertinent evidence in the claims file should be made available to and reviewed by the examiner. 

The examination report should contain sufficient information to determine whether the Veteran's service connected disabilities, major depressive disorder, right major carpal tunnel syndrome, left carpal tunnel syndrome, and thoracic compression fracture, T9, render him helpless, or so nearly helpless, as to require the regular aid and attendance of another person (with comment on his ability to dress/undress, keep ordinarily clean/presentable; whether he requires any frequent adjustment of special prosthetic/orthopedic appliances requiring the aid of another; is able to feed himself; can attend to the wants of nature; or requires assistance on a regular basis to protect himself from hazards/dangers incident to his daily environment).  The examiner should consider the effect the medications that the Veteran takes for his service-connected disabilities.

A complete rationale for all opinions expressed should be provided.  If the examiner finds that an opinion cannot be made without resort to speculation, the examiner should so state and explain why this is so.

3.  Then readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




